In an action, inter alia, for specific performance of a contract for the sale of real property, and to recover damages for breach of contract, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Minardo, J.), dated September 28, 2005, as upon reargument, granted the defendant’s motion to disqualify Howard M. File as counsel for the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion either by taking in camera testimony from the defendant (cf. Petrossian v Grossman, 219 AD2d 587, 588 [1995]), or upon reargument, in granting his motion to disqualify the plaintiffs counsel (see Mancheski v Gabelli Group Capital Partners, Inc., 22 AD3d 532 [2005]; cf. Jamaica Pub. Serv. Co. v AIU Ins. Co., 92 NY2d 631 [1998]). Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.